Citation Nr: 0732269	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-41 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the private 
medical services the veteran received at St. Anthony's 
Hospital (SAH) in St. Petersburg, Florida from June 22, 2004 
to June 28, 2004.    


REPRESENTATION

Appellant represented by:	Stuart M. Saunders, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1965 to August 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 decision 
of the Bay Pines, Florida VA Medical Center (VAMC.)    A 
Travel Board hearing was held before the undersigned at the 
St. Petersburg, Florida Regional Office (RO) in June 2007.    


FINDING OF FACT

A VA facility, the VAMC, was feasibly available to provide 
the treatment the veteran received at SAH.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses for treatment 
provided to the veteran by SAH from June 22, 2004 to June 28, 
2004 are not met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 
C.F.R. 
§§ 3.102, 17.1000-17.1002, 17.1004 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An October 14, 2005 
letter from the VAMC explained that VA would make reasonable 
efforts to help him obtain evidence necessary to support his 
claim, including medical records, but that it was ultimately 
his responsibility to ensure that records were received by 
VA.  The letter also advised the veteran to submit any 
relevant evidence in his possession, which was equivalent to 
advising him to submit anything pertinent.  

While complete VCAA notice was not given prior to the 
decision on appeal, the appellant had ample opportunity to 
respond to the notice letter and the associated SOC and 
sufficient opportunity to supplement the record after notice 
was given.  Neither he nor his representative has alleged 
that the notice received was less than adequate.  He is thus 
not prejudiced by any technical notice deficiency that may 
have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Neither the veteran nor his 
representative have identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The evidence or record is sufficient on which to decide 
the claim, and the veteran is not prejudiced by the Board's 
proceeding with appellate review. 


II.  Factual Background

A 2004 VA printout shows that the veteran is not service 
connected for any disability.  

A June 22, 2004 emergency room note from SAH indicates that 
the veteran came in with a chief complaint of having an ulcer 
on the left big toe and swelling of the left foot.  He 
indicated that he had gotten the ulcer while he was doing 
roofing maybe 3 to 4 weeks prior.  By history, he "had a 
little penetration operation and then it was big, and then it 
was felt to be infected and in fact became bigger, and then 
it was thought to be reinfected again."  The swelling had 
been going on for about three weeks but he was unable to come 
in for treatment because he did not have any means of 
transportation.  The veteran also reported a history of 
diabetes.  Physical examination revealed remarkable swelling 
of the left big toe and an ulcer maybe 2x3 centimeters (cm) 
in the base of the left big toe highly suggestive of 
osteomyelitis.  There was remarkable redness and erythema and 
the examining physician could not palpate the dorsalis pulse 
on the left foot.  The diagnostic impression was cellulitis 
of the left foot, to rule out osteomyelitis and diabetes 
mellitus.  

A June 28, 2004 SAH discharge summary showed that the veteran 
was hospitalized for 6 days for his foot condition and 
received intravenous (IV) antibiotics.  It was noted that he 
had a magnetic resonance imaging (MRI), which was positive 
for osteomyelitis.  The veteran later had a surgical 
consultation and surgery was recommended.  Given that the 
surgery was deemed to be non-emergent, however, SAH scheduled 
the veteran for the next available outpatient appointment at 
the VAMC to ensure that he would receive follow-up care and 
management therapy and then discharged him home.  The 
veteran's SAH hospital course was uneventful.  

In the June 2004 decision, the VAMC determined that 
reimbursement for the June 22-28, 2004 SAH treatment expenses 
was not warranted because VA facilities were feasibly 
available to provide the treatment and because the treatment 
was non-emergent. 

June 2004 VA inpatient progress notes show that the veteran 
was admitted to the VAMC on June 28, 2004 with severe, 
infected left foot with high likelihood of osteomyelitis.  On 
June 30, 2004 the veteran's left great toe was amputated.   

In a December 2005 letter, the veteran's representative noted 
that upon admission to SAH the veteran was diagnosed with 
osteomyelitis and that he was kept at SAH for a total of 
seven days.  During that time he received significant 
conservative care for his foot but did not receive surgery as 
it was 'recommended but not an emergency.'  Then immediately 
after he was released on July 28, 2004 he was taken to the 
VAMC.  There, the same diagnosis of osteomyelitis with 
abscess was made and he was deemed to be in need of immediate 
surgery.  Accordingly, on June 30, 2004 the veteran underwent 
amputation of the big toe as well as the necrotic tissue 
contained in the abscess along the plantar medial aspect.  
The representative essentially argued that since SAH kept the 
veteran for seven days, his foot condition must have 
constituted an emergency.  He also noted that once the 
veteran was admitted to SAH he was not told to contact VA for 
admission 'as soon as possible' as stated in the VA decision.  
Rather he was kept for seven full days and then upon his 
discharge he did immediately contact VA.  The representative 
then contended that had St. Anthony's wanted the veteran to 
be admitted right away to the VA on June 22nd, it should have 
told him that and sent him home.  Instead, it kept him for a 
week, attended to his foot at a cost of some 19 thousand 
dollars and then discharged him, giving the veteran no say in 
the timing of his admission to the VA.  

At his June 2007 hearing the veteran testified that on June 
22, 2004 he got a scratch on his left foot and it was 
bleeding terribly.  He thought maybe the whole foot would 
need to be amputated.  As a result his sister-in-law took him 
to SAH.    He told her that she should take him to the VAMC 
but she insisted on going to SAH because it was closer.  The 
veteran indicated that SAH was a couple of miles from his 
home and the VAMC was about 10 or 12 miles away.

III.  Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Because the veteran does not have 
any service connected disabilities and was not being treated 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§  17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here).  

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

It is reasonably established that the veteran's treatment at 
SAH was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  It is clear from both the record that at 
the time and the veteran's own self-report that his foot 
condition had gotten progressively worse to the point that he 
was afraid that he might have to have his foot amputated.  
Under the circumstances, it appears that this was not an 
unreasonable fear as he did end up having his left great toe 
amputated.  Given the acuity and progressiveness of the 
veteran's symptomatology, a prudent layperson could 
reasonably expect the absence of immediate medical attention 
to result in serious dysfunction of his foot.

It is not established, however, that VA facilities were not 
available to provide the veteran with the left foot 
treatment.  Quite, the contrary, the veteran affirmatively 
testified that the VAMC was only 10 to 12 miles from his home 
and that he specifically asked his sister-in-law to take him 
there.  His sister-in-law, however, insisted that he go to 
SAH, which was closer.  Although the veteran also testified 
that he was "bleeding terribly" at the time, there is no 
medical evidence of record that any severe bleeding was 
present and no evidence that he could not have been safely 
transported the additional 10 or so miles to the VAMC.  
Notably, the June 22, 2004 SAH emergency room note did not 
document that the veteran had any significant bleeding or 
blood loss when he arrived, nor did the veteran report any 
significant bleeding when relaying the history of his foot 
condition.  Rather, he complained of an ulcer on the left big 
toe and increasingly severe swelling on the left foot.  
Similarly the physical examination at the emergency room (ER) 
documented remarkable swelling of the left big toe and an 
ulcer on the base of that toe remarkably suggestive of 
osteomyelitis, but did not show significant bleeding.  In 
short, the record contains no indication of severe bleeding 
or any other symptomatology that would cause a prudent 
layperson to expect that the short delay necessary to take 
the veteran the additional 10 miles to the VAMC, would have 
been hazardous to life or health.  Consequently, the Board 
finds that VA facilities were feasibly available to provide 
the foot treatment the veteran received at SAH from June 22, 
2004 to June 28, 2004. 
Regarding the veteran's representative's contentions 
pertaining to the amount of time and quality of treatment the 
veteran received at SAH, the Board notes that its review in 
this case is limited to whether or not the medical care the 
veteran received at SAH is subject to VA payment or 
reimbursement under the controlling regulations.  Because 
those regulations require that VA facilities not be feasibly 
available to provide the treatment and the evidence 
establishes that VA facilities were feasibly available, 
reimbursement for the SAH treatment must be denied.  The 
Board does not have the authority in this case, or any other 
case, to make a determination regarding whether a private 
hospital provided appropriate care for a veteran.     


ORDER

Payment or reimbursement for the private medical services the 
veteran received at St. Anthony's Hospital (SAH) in St. 
Petersburg, Florida from June 22, 2004 to June 28, 2004 is 
denied.    



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


